Citation Nr: 1003819	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for PTSD.

In March 2005 and June 2009, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the Veteran's claim (as 
reflected in an April 2009 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Veteran testified during a video conference hearing 
before a Veterans Law Judge in November 2004, and during a 
video conference hearing before the undersigned Veterans Law 
Judge in October 2009; transcripts of the hearings are of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  For 
PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) as the governing criteria for diagnosing PTSD.

In this case, the Veteran contends that he has PTSD as a 
result of service in Vietnam when: 1) he heard that a friend, 
L. F., had died while in Vietnam; and 2) witnessing a mid-air 
collision between two airplanes in Cam Ranh Bay.  During his 
Board hearing before the undersigned in October 2009, the 
Veteran estimated that the first incident occurred in October 
1966 and that the second incident occurred in April or May 
1967.  The Board notes that an internet search yielded 
information concerning a C-141A 66-0127 (4th Military Airlift 
Squadron, 62d MAW) that crashed into the sea soon after take-
off from Cam Ranh Bay, South Vietnam on April 13, 1967 
killing 6 of the 8 man crew.  

The Veteran's service personnel records reflect service in 
Vietnam from May 1966 to May 1967; he was a launch crewman 
with Battery C, 6th Battalion, 71st Artillery.  The Veteran 
was a Hawk missile crewman with Battery B, 5th Battalion, 
71st Artillery in Fort Bliss, Texas, in May 1967. 

A May 2003 PIES response found no morning reports or remarks 
relating to L. F. as a casualty or loss with the Battery B, 
6th Battalion, 71st Artillery.

A US Armed Joint Serviced Research Records Center (JSRRC) 
response dated in December 2006 found that a solder named L. 
F. was reported killed in action in January 1966.  It was 
also noted that the Veteran's stated unit was not listed as 
being in South Vietnam during the dates submitted. 

In April 2007, November 2008, and February 2009, the AMC/RO 
requested that the JSSRC search reports of Battery B, 5th 
Battalion, 57th Artillery, for information about an Air Force 
collision or information on the death of L. F.  No response 
was received.  In a March 2009 formal finding, the RO 
determined that the records from the JSRRC were unavailable 
for review. 

The Board has reviewed the entire record and determined that 
the RO mistakenly used the Veteran's last duty assignment as 
listed on his DD-214 to verify his claimed in-service 
stressors as opposed to the Vietnam unit assignment noted on 
his service personnel records.  On remand, the AMC/RO should 
take appropriate measures to request verification of the 
Veteran's claimed in-service stressors, including use of the 
time periods he testified to and correct unit assignment when 
new requests are prepared for the JSRRC.

The March 2005 Board remand also directed the AMC/RO to 
schedule the Veteran for a VA examination to determine the 
whether the Veteran has a current diagnosis of PTSD related 
to any verified in-service stressors.  The Court has 
specifically mandated that a remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998).

In addition, the AMC/RO should attempt to obtain and 
associate with the claims file all outstanding VA and private 
medical records connected with the Veteran's claim. The 
claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Charleston, 
South Carolina; however, as the claims file only includes 
records from those facilities dated up to July 2007, any 
additional records from those facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his PTSD and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of this 
disorder from the Charleston VAMC, from 
July 2007 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Thereafter, the AMC/RO should prepare 
a summary of the claimed in-service 
stressors as set forth by the Veteran in 
his Board hearing and in his stressor 
questionnaire and prepare a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRCC), or other 
appropriate source, citing to April to May 
1967 as the time frame when an airplane 
incident occurred in Cam Ranh Bay, 
Vietnam, and using the correct unit 
designation Battery C, 6th Battalion, 71st 
Artillery.

3.  Following a response from JSRCC, the 
AMC/RO must make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was exposed 
to a stressor or stressors in service and, 
if so, what was the nature of the specific 
stressor.  If the AMC/RO determines that 
the record establishes the existence of a 
stressor, the AMC/RO must specify what 
stressor in service it has determined is 
established by the record.

4.  The Veteran should be scheduled for an 
examination by a VA psychiatrist or 
psychologist.  The examiner should be 
informed as to which of the claimed 
stressors or identified events have been 
verified.  All indicated tests and studies 
are to be performed.  Based on a review of 
the record, and examination of the 
Veteran, and considering the identified 
stressors, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has PTSD related to a 
verified event in.  The examination must 
be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Initial Evaluations for PTSD, revised on 
April 2, 2007.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The opinion 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

5.  After completing any additional 
necessary development, the AMC/RO should 
re-adjudicate the issue of service 
connection for PTSD.  If the disposition 
of the claim remains unfavorable, the 
AMC/RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


